                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

APRIL BERNICE SEERING,
                                                                 OPINION AND ORDER
                            Plaintiff,
                                                                     17-cv-625-bbc
              v.

CELL PLUS II, INC.

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff April Bernice Seering is proceeding on a claim that her former

employer, defendant Cell Plus II, Inc., terminated her because she is a woman, in violation

of Title II of the Civil Rights Act of 1964. Now before the court is defendant’s motion for

summary judgment, dkt. #13, and plaintiff’s motion to file an affidavit. Dkt. #29. Because

I conclude that plaintiff has failed to present evidence from which a reasonable jury could

conclude that she was terminated because of her sex, I am granting defendant’s motion for

summary judgment. I am denying plaintiff’s motion to file an affidavit, because the affidavit

does not correct the deficiencies in the evidence she submitted.

       Turning to the undisputed facts, I note that plaintiff failed to respond to defendant’s

proposed findings of fact as required by this court’s summary judgment procedures and failed

to properly submit any proposed findings of fact of her own. Plaintiff received a copy of

those procedures twice: the court included the procedures with the Pretrial Conference

Order, dkt. #9, sent to the parties, and sent plaintiff another copy of the procedures after



                                              1
defendant filed its motion for summary judgment. Under the procedures, plaintiff was

required to file a response to each of defendant’s proposed findings of fact.           Pretrial

Conference Order, dkt. #9, at 15-17. If she wanted to file additional proposed findings of

fact to be considered by the court, she was required to file a separate document setting forth

her supplemental proposed findings. Id. at 16. The procedures also require plaintiff to

support each supplemental proposed fact or any disputed fact with a citation to evidence.

Id. Instead of following these procedures, plaintiff filed a brief in opposition to defendant’s

motion and attached more than 600 documents to it. Dkt. #22. Plaintiff’s documents

include letters filed in the Equal Rights Division proceedings, performance evaluations,

letters of recommendation, photographs and several hundred pages of text messages between

plaintiff and another former employee of defendant. Dkt. #22-1 – #22-8.

       Because plaintiff did not cite to this evidence in support of any proposed findings of

fact or in opposition to defendant’s proposed findings of fact, the documents she submitted

are largely unhelpful. She has not explained the relevance of most of the documents or why

she believes the documents support her claim of intentional sex discrimination. Moreover,

much of the evidence, such as the text messages, is inadmissible hearsay because plaintiff is

attempting to rely on what a friend told her to show that defendant is being untruthful.

MMG Financial Corp. v. Midwest Amusements Park, LLC, 630 F.3d 651, 656 (7th Cir.

2011) (“A party may not rely on inadmissible hearsay to avoid summary judgment.”).

Although plaintiff filed a motion for leave to file an affidavit in which she states that all of

the evidence she submitted is “truthful and undoctored,” dkt. #29, this affidavit does not



                                               2
correct the hearsay problem. Regardless whether the documents are undoctored, plaintiff

cannot rely on unsworn, out-of-court statements to create a factual dispute.

       In light of plaintiff’s failure to comply with this court’s summary judgment procedures

and failure to submit admissible evidence to dispute defendant’s proposed findings of fact,

I have accepted most of defendant’s proposed facts as undisputed. However, because

plaintiff is proceeding pro se, I have reviewed all of the documents plaintiff submitted,

considered whether any document raises an obvious factual dispute and set out that dispute

below. Therefore, from defendant’s proposed findings of fact, I find the following facts to

be material and undisputed unless otherwise noted.




                                  UNDISPUTED FACTS

       Defendant Cell Plus II, Inc. is a retail seller of U.S. Cellular products with nine

locations in Wisconsin. Plaintiff April Bernice Seering worked for defendant as a senior sales

associate in the Baraboo, Wisconsin store from June 26, 2007 until she was terminated on

September 8, 2014. Plaintiff’s performance as a senior sales associate was generally very

good. She was skilled in serving customers and was a high-level performer.

       In the late summer of 2014, plaintiff’s manager, Anthony Lutz, witnessed plaintiff

acting extremely drowsy at work and slurring her speech on three occasions. Lutz contacted

Jaime Sundsmo, defendant’s Director of Human Resources.               (Sundsmo worked in

defendant’s corporate offices, not at the Baraboo store where plaintiff worked.) Sundsmo

told Lutz that if plaintiff appeared drowsy to the point of not functioning appropriately at



                                              3
work, he should ask her to step off the sales floor and request that she obtain a doctor’s note

indicating that she was safe and fit for duty.

       On Friday, September 5, 2014, plaintiff was working on the sales floor when another

employee reported to Lutz that plaintiff appeared to be extremely drowsy and was falling

asleep and that a customer was telling plaintiff she needed more sleep. Lutz then called

Sundsmo for advice. Sundsmo told Lutz to pull plaintiff from the sales floor and tell her she

needed to obtain a doctor’s note confirming that she was fit for work. Sundsmo also told

Lutz to have another employee, one of plaintiff’s friends, present during the meeting so that

the meeting would feel less confrontational for plaintiff.

       Lutz called plaintiff and another employee to the backroom of the store, told plaintiff

that she appeared to be falling asleep on the sales floor and asked her to obtain a doctor’s

note indicating she was fit for work.        Plaintiff became upset and called Sundsmo

immediately. Sundmso reiterated that plaintiff needed to obtain a doctor’s note to verify

that she could work.

       Plaintiff then returned to the backroom of the store, engaged in an argument with

Lutz and told Lutz that she hated him “more than anyone” she had ever hated. Plaintiff also

told Lutz that he was “screwing the store” because she was going to look for a new job.

(Defendant says that plaintiff spoke in a raised voice and was acting belligerently, but

plaintiff states that she was speaking at a normal volume and that no customers could have

heard her.) Plaintiff then headed to the front door of the store, where she sarcastically

wished another coworker “good luck” with his day and indicated that the understaffing was



                                                 4
“all the manager’s fault.” After plaintiff left, Lutz contacted Sundsmo to report plaintiff’s

behavior. Meanwhile, plaintiff contacted the corporate office and demanded to speak with

Andy Kamla, defendant’s owner. Kamla was not available and Sundsmo requested that

plaintiff’s call be directed to her.

       Sundsmo told plaintiff that defendant was concerned for plaintiff’s well-being and

needed to be sure that she could provide customers a quality experience.           Sundsmo

encouraged plaintiff to obtain the requested fitness verification from her doctor so that the

conflict could be resolved and plaintiff could return to work. Plaintiff argued angrily with

Sundsmo about having to obtain a doctor’s note, stating that the situation was “bullshit” and

accusing Lutz and Sundsmo of targeting her. Plaintiff denied to Sundsmo that she had

yelled or sworn at Lutz, but admitted that she spoke negatively about Lutz to her coworker

as she exited the building. Plaintiff also said she would not be able to see her doctor until

the following week, so she was essentially being forced to take time off. Sundsmo told

plaintiff that defendant would work with her regarding scheduling and that plaintiff might

be able to use vacation or sick time until she could obtain a note from her doctor. When

plaintiff refused to discuss her options with Sundsmo, Sundsmo told plaintiff she was being

suspended for the weekend, until Monday, September 8.

       Sundsmo then called Lutz and told him that she had suspended plaintiff and would

be meeting with plaintiff the following Monday. Lutz told Sundsmo he was “not looking for

[plaintiff] to be terminated,” as plaintiff’s behavior was out of character. Sundsmo then

talked to another employee, who told Sundsmo that plaintiff could be heard yelling in the



                                              5
backroom and it was likely that customers heard her. (Plaintiff denies that she was yelling

and denies customers could hear her, but she has not submitted evidence to dispute the

contents of the other employee’s statement to Sundsmo.) Sundsmo then reviewed the

videotape of the incident from the remote camera in the backroom. There was no audio on

the videotape, but Sundsmo thought that plaintiff appeared to be very angry and animated,

while Lutz appeared to be calm.

       On Monday, September 8, 2014, Sundsmo met with plaintiff and Lance Lannoye,

the assistant manager of the store at which plaintiff worked. Sundsmo’s intention was to

talk to plaintiff about the incident and discuss with plaintiff the need to obtain a doctor’s

note before returning to work. However, Sundsmo had prepared a termination letter in case

the meeting went poorly.    Plaintiff appeared to be alert at the meeting. Sundsmo asked

plaintiff how she was doing and how she felt about what had happened with Lutz at the

store. Plaintiff responded angrily, stating that she stood by everything that had happened

and that she thought Lutz was “disgusting.” Plaintiff then began discussing prior incidents

involving Lutz and other male employees that she believed had not been investigated

thoroughly or for which she believed the male employees had not been adequately

disciplined. Sundsmo responded that those incidents were not relevant and asked plaintiff

whether she would take any steps to reconcile things with Lutz. Plaintiff responded that she

would no longer work with Lutz and would not accept responsibility for her behavior in the

store. Sundsmo then terminated plaintiff’s employment.




                                              6
                                          OPINION

       Plaintiff contends that defendant terminated her employment because she is a

woman.    Her claim is governed by Title VII of the Civil Rights Act, which prohibits

employment discrimination based on sex. 42 U.S.C. § 2000e-2. To succeed on her claim,

plaintiff must present evidence that would permit a reasonable jury to conclude that she was

fired because of her sex. Mourning v. Ternes Packaging, Indiana, Inc., 868 F.3d 568, 571

(7th Cir. 2017).

       Plaintiff may satisfy her burden by introducing evidence that defendant fired her

because of her sex. Skiba v. Illinois Central Railroad Co., 884 F.3d 708, 719 (7th Cir.

2018). Alternatively, plaintiff may proceed through the burden-shifting framework adapted

from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).                   Id.   Under the

burden-shifting approach, plaintiff must come forward with evidence showing that “(1) she

is a member of a protected class, (2) she was meeting the defendant’s legitimate expectations,

(3) she suffered an adverse employment action, and (4) similarly situated employees who

were not members of her protected class were treated more favorably.” Id. (citing Carson

v. Lake County, Indiana, 865 F.3d 526, 532–33 (7th Cir. 2017)). If the plaintiff establishes

a prima facie case, the burden shifts “to the defendant to ‘articulate a legitimate,

nondiscriminatory reason for the adverse employment action, at which point the burden

shifts back to the plaintiff to submit evidence that the employer’s explanation is pretextual.’”

Carson, 865 F.3d at 533 (citation omitted).

       “However the plaintiff chooses to proceed, at the summary judgment stage the court

must consider all admissible evidence to decide whether a reasonable jury could find that the

                                               7
plaintiff suffered an adverse action because of her [sex].” Id. (citing Ortiz v. Werner

Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016) (“Th[e] legal standard . . . is simply whether

the evidence would permit a reasonable factfinder to conclude that the plaintiff’s [sex]

caused the discharge or other adverse employment action. Evidence must be considered as

a whole”).

       In this instance, plaintiff has attempted to prove intentional sex discrimination by

pointing to (1) defendant’s alleged lenient treatment of male employees and (2) evidence of

pretext. I discuss plaintiff’s evidence and arguments below.




                         A. Lenient Treatment of Male Employees

       Plaintiff devotes the majority of her brief in opposition to summary judgment to

discussing instances in which she believes male employees engaged in improper behavior but

were not terminated by defendant. It is well-established that circumstantial evidence of

discrimination may include “evidence, whether or not rigorously statistical, that similarly

situated employees outside the protected class received systematically better treatment.”

Hasan v. Foley & Lardner LLP, 552 F.3d 520, 530 n.4 (7th Cir. 2008) (citation omitted).

However, plaintiff has failed to identify any male employees who are similarly situated to

her and who were treated more leniently after engaging in similar behavior.

       Although “they need not be identical in every conceivable way,” similarly situated

employees “must be ‘directly comparable’ to the plaintiff ‘in all material respects.’” Coleman

v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012) (citation omitted). The purpose of the



                                              8
inquiry “is to eliminate other possible explanatory variables, ‘such as differing roles,

performance histories, or decision-making personnel, which helps isolate the critical

independent variable’—discriminatory animus.” Id. (citation omitted). “In the usual case

a plaintiff must at least show that the comparators (1) ‘dealt with the same supervisor,’ (2)

‘were subject to the same standards,’ and (3) ‘engaged in similar conduct without such

differentiating or mitigating circumstances as would distinguish their conduct or the

employer's treatment of them.’” Id. at 847 (quoting Gates v. Caterpillar, Inc., 513 F.3d 680,

690 (7th Cir. 2008)).

       Plaintiff makes no such showing here. Her comparator “evidence” consists primarily

of arguments in her brief regarding instances in which male employees engaged in

misconduct at the workplace, with no explanation of the positions the people held, their

supervisors, whether Sundsmo was involved in assessing the incident or whether the

employees received any discipline for their actions. For example, she says that Lutz, her

manager, had inappropriate sexual conversations at work, engaged in a prank that damaged

a company locker, broke a computer screen when he lost his temper, read another

employee’s email and called plaintiff a “fat fucking disgusting pig” at a company lunch. She

also states that another male employee lost his temper with a customer and other male

employees engaged in inappropriate sexual or political conversations at work. However,

plaintiff has submitted no admissible evidence to support these assertions about male

employees. Nor has she submitted evidence regarding how the incidents were handled by

defendant and by whom. Finally, she has not shown that she held the same position as these



                                              9
employees did, and in the case of Lutz, it is clear that he was not in the same position as

plaintiff. She also has not shown that any of the employees refused to accept responsibility

after engaging in misconduct or that they refused to work with their direct supervisor.

       For its part, defendant submitted evidence undermining all of plaintiff’s allegations

and arguments regarding male employees. Defendant explains how each incident was

investigated and, if the incident was substantiated, that the employee accepted responsibility

and was provided coaching or was required to apologize or pay for any damage. Dft.’s PFOF,

dkt. #18, ¶¶ 46-66. Plaintiff has submitted no evidence to dispute defendant’s assertions.

       Ultimately, plaintiff bears the burden of showing that the individuals she identifies

are similarly situated and were treated more favorably than she was. Skiba, 884 F.3d at

723–24 (citing Patterson v. Avery Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002)

(holding that “we cannot compare [an employer's] treatment of [a plaintiff] and [a

co-worker]” if plaintiff “fail[s] to meet her burden of establishing that [the co-worker] is a

similarly situated employee”)). Because plaintiff has failed to make this showing, her

argument that defendant treated male employees more favorably fails.




                                   B. Evidence of Pretext

       Finally, even if I assumed that plaintiff could establish a prima facie case of

discrimination, defendant has offered legitimate and nondiscriminatory reasons for its

decision to fire plaintiff:   she refused to accept to responsibility for her disrespectful

behavior toward her supervisor and stated that she would no longer work with him. To show



                                             10
these reasons are pretextual, plaintiff “must present evidence suggesting that the employer

is dissembling.” O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011). “The

question is not whether the employer’s stated reason was inaccurate or unfair, but whether

the employer honestly believed the reasons it has offered to explain the discharge.” Id. “[I]t

is not ‘the court’s concern that an employer may be wrong about its employee's performance,

or be too hard on its employee. Rather, the only question is whether the employer’s

proffered reason was pretextual, meaning that it was a lie.’” Skiba, 884 F.3d at 724

(citations omitted). “To meet this burden, [plaintiff] must ‘identify such weaknesses,

implausibilities, inconsistencies, or contradictions’ in [defendant’s] asserted reason[s] ‘that

a reasonable person could find [them] unworthy of credence.’” Id. (citations omitted).

       Plaintiff contends that defendant’s proffered justifications for her termination are

dubious for multiple reasons, none of which are persuasive. She argues that she was a good

employee who received consistently positive performance reviews.          She also points to

glowing reviews from customers she helped, arguing that she would never engage in the

aggressive behavior that defendant has attributed to her.         Finally, she contends that

defendant has provided shifting explanations for firing her because defendant reported

falsely to the Department of Workforce Development that it fired plaintiff because she

became argumentative and refused to consider defendant’s request that she provide a

doctor’s note. Plt.’s Br., dkt. #22, at 1. Plaintiff says that she made an appointment to see

her doctor so that she could obtain the requested note.

       However, none of these arguments suggest that defendant’s proffered reasons for



                                              11
firing plaintiff are false. Plaintiff’s evidence that she was a good employee does not refute

defendant’s evidence showing that she became upset and disrespectful when her manager

asked her to provide a doctor’s note. She has not refuted defendant’s evidence that she

refused to accept responsibility for the incident and told Sundsmo that she hated Lutz and

would not continue working with him. Finally, nothing in defendant’s submissions to the

Department of Workforce Development contradicts defendant’s purported basis for firing

her. It is not contradictory for defendant to say that plaintiff was fired for refusing to

consider defendant’s request that she obtain a doctor’s note. Defendant has submitted

undisputed evidence that it fired plaintiff after asking her to obtain a doctor’s note because

plaintiff responded angrily and stated that she would not return to work at the same store

as Lutz. It is immaterial whether plaintiff later decided to obtain a doctor’s note.

       In sum, plaintiff’s evidence is not sufficient to create a genuine dispute of material

fact as to the reason defendant terminated her employment. Therefore, plaintiff has failed

to provide a basis for finding her a victim of intentional discrimination.




                                          ORDER

       IT IS ORDERED that

       1. Plaintiff April Bernice Seering’s motion for leave to file an affidavit, dkt. #28, is

DENIED.




                                              12
        2.   Defendant Cell Plus II, Inc.’s motion for summary judgment, dkt. #13, is

GRANTED. The clerk of court is directed to enter judgment for defendant and close this

case.



        Entered this 29th day of November, 2018.

                                        BY THE COURT:

                                        /s/

                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                              13
